Citation Nr: 0613061	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for gout allegedly caused by VA medical treatment.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a bilateral hearing loss disability.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for hemorrhoids.  

4.  Entitlement to service connection for hemorrhoids based 
upon the reopened claim.  




REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from April 1957 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The appeal for benefits under 38 U.S.C.A. § 1151 was 
last before the Board in November 2003, when it was remanded 
for additional development.  

The issues of new and material evidence to reopen the claim 
seeking service connection for a bilateral hearing loss 
disability, of service connection for hemorrhoids based upon 
a reopened claim, and of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for gout, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Entitlement to service connection for hemorrhoids was 
last denied by final rating action dated in April 1989.  

2.  Evidence received since April 1989 relates to an 
unestablished fact necessary to substantiate the claim for 
hemorrhoids and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim seeking service connection for hemorrhoids.  
38 U.S.C.A. § 3.156(a)(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the RO's May 
2004 notification letter addressed to the appellant pursuant 
to the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) does not reflect the 
specific and very precise notification required in cases 
involving new and material evidence, as recently set forth by 
the U. S. Court of Appeals for Veterans Claims (hereinafter 
the Court) in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  However, in view of the Board's present 
action in reopening the claim seeking service connection for 
hemorrhoids, this procedural deficiency becomes harmless 
error with respect to this issue.  

Service Connection for Hemorrhoids:

Entitlement to service connection for hemorrhoids was 
previously denied by final rating action dated in April 1989.  
The evidence at that time did not demonstrate the presence of 
hemorrhoids at any time during service or for many years 
afterward.  The present attempt to reopen this claim was 
received in February 2004.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

New evidence received since April 1989 includes a copy of an 
additional service medical record which documents medical 
treatment in service for hemorrhoids in December 1959.  The 
Board has concluded that this new evidence relates to an 
unestablished fact necessary to substantiate the claim for 
hemorrhoids and raises a reasonable possibility of 
substantiating the claim, thereby constituting new and 
material evidence.  Accordingly, this claim will also be 
reopened.  


ORDER

The claim seeking service connection for hemorrhoids is 
reopened.  


REMAND

In view of the Board's action in reopening the previously 
denied claim seeking service connection for hemorrhoids, it 
is now necessary for the originating agency to fully develop 
and adjudicate this reopened claim.  

In addition, as previously noted, the RO's May 2004 
notification letter addressed to the appellant pursuant to 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) does not reflect the 
specific and very precise notification required in cases 
involving new and material evidence, as recently set forth by 
the U. S. Court of Appeals for Veterans Claims (hereinafter 
the Court) in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  Accordingly, the claim seeking service 
connection for a bilateral hearing loss disability must be 
remanded for compliance with the Kent notification 
requirements.  

Finally, the appellant and his attorney have contended that 
various medications prescribed by VA (including terbinafine, 
lamasil, and/or salsalate) directly caused his gout.  
Although requested to do so, the appellant has not submitted 
competent medical evidence to establish that his gout was 
caused by VA prescription medications, and that his gout was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or that the proximate cause of his gout 
was an event which was not reasonably foreseeable, as 
required by 38 U.S.C.A. § 1151.  There is also some question 
as to whether his current gout represents a chronic 
disability or merely acute and transitory episodes unrelated 
to each other or to any VA treatment.  

However, a VA rheumatologist who saw the appellant on 
March 29, 2001, opined that "part of the problem in December 
was that the patient was taking prn salsalate and salicylate, 
and this dose...would have elevated his uric acid.  In the 
future, the patient probably should not be given salsalate."  
While seeming to partially support the appellant's 
contentions, this opinion also implies that his gout may have 
represented no more than an acute and transitory episode.  A 
May 2001 letter signed by the Acting Director of the VA 
Eastern Kansas Health Care System provides hearsay evidence 
that this same VA rheumatologist did not feel that the 
appellant's gout was related to terbinafine, but written 
confirmation of this is not currently of record.  The Board 
very strongly believes that a comprehensive medical opinion 
as the merits of this claim is warranted in this case.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims seeking 
service connection for hemorrhoids, to 
reopen a claim seeking service connection 
for a bilateral hearing loss disability, 
and benefits for gout under 38 U.S.C.A. 
§ 1151, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  This notice 
should also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claims on appeal and the section 1151 
claim, as outlined in Dingess/Hartmann v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  With respect to 
the attempt to reopen the claim seeking 
service connection for a bilateral 
hearing loss disability, the AMC or the 
RO should also notify the appellant of 
the evidence and information that is 
necessary to reopen the claim and to 
establish his entitlement to the 
underlying claim, as set forth in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a 
comprehensive VA examination by a VA 
physician with appropriate expertise 
(preferably a rheumatologist, and if 
possible the VA rheumatologist who saw 
the appellant in March 2001).  Based upon 
the findings on this examination and a 
comprehensive review of the entire claims 
file, this physician is requested to 
provide a medical opinion on the 
following questions:  (A) Does the 
appellant currently have gout as a 
chronic disability; and (B) if so, was 
this chronic gout caused by VA medical 
treatment, especially the prescription 
and administration of drugs, including 
(but not limited to) terbinafine, 
lamasil, and/or salsalate; and (C) if so, 
was the appellant's gout proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA or was the proximate cause of his gout 
an event which was not reasonably 
foreseeable?  The rationale for all 
opinions expressed should also be 
provided, and a written record of this 
medical opinion should be incorporated 
into the claims file.  

5.  The AMC or the RO should also 
schedule the appellant for an examination 
by a VA medical expert with appropriate 
expertise in order to determine the 
etiology of his current hemorrhoids.  
Based upon the findings on this 
examination and a comprehensive review of 
pertinent documents in the claims file, 
including the available service medical 
records (especially the December 1959 
entry concerning hemorrhoids), the 
medical expert is requested to provide a 
medical opinion on the question of 
whether or not the appellant's current 
hemorrhoids are at least as likely as not 
(50 percent or greater likelihood) 
related to his active service from 1957 
to 1960.  The rationale for all opinions 
expressed should also be provided.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


